Citation Nr: 0940888	
Decision Date: 10/27/09    Archive Date: 11/04/09

DOCKET NO.  09-06 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Basic eligibility for Dependents' Educational Assistance 
(DEA) benefits under Chapter 35, Title 38, United States 
Code. 


WITNESSES AT HEARING ON APPEAL

Appellant and Veteran


ATTORNEY FOR THE BOARD

M. Zawadzki, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1972 to 
October 1975.  The appellant is the Veteran's son.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2008 decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma, in which the RO denied the appellant's 
request for DEA benefits under Chapter 35.  

In June 2009, the appellant and the Veteran testified before 
the undersigned Veterans Law Judge sitting at the RO in 
Albuquerque, New Mexico (Travel Board hearing).  A transcript 
of that hearing is of record.  


FINDINGS OF FACT

1. In a May 2008 rating decision, the RO granted basic 
eligibility to DEA, effective May 2, 2008, based on permanent 
and total disability; in a June 2008 rating decision, the RO 
found clear and unmistakable error in the May 2008 rating 
decision, and eligibility for DEA was established from July 
24, 2007, based on the award of a total disability rating due 
to individual unemployability from that date.  

2. In May 2008, the appellant, who is the Veteran's son, 
first filed a claim for DEA benefits under Chapter 35. 

3. The appellant was born in June 1981. 

4. The appellant reached his 26th birthday in June 2007, 
prior to the effective date of a finding of total disability 
due to individual unemployability on behalf of the Veteran. 
CONCLUSION OF LAW

The basic eligibility criteria for DEA benefits under Chapter 
35, Title 38, United States Code have not been met.  38 
U.S.C.A. §§ 3501, 3512 (West 2002); 38 C.F.R. §§ 21.3021, 
21.3040, 21.3041 (2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2009).  The United States 
Court of Appeals for Veterans Claims (Court), in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), has 
held that the VCAA notice requirements apply to all elements 
of a claim.

The Board notes that the VCAA is not applicable to claims 
such as the one decided herein.  Cf. Barger v. Principi, 16 
Vet. App. 132 (2002).  In Barger, the Court held that the 
VCAA, with its expanded duties to notify and assist, is not 
applicable to cases involving the waiver of recovery of 
overpayment claims, pointing out that the statute at issue in 
such cases was not found Title 38, United States Code, 
Chapter 51 (i.e. the laws changed by VCAA).  As well, the 
statute at issue in this case is not found in Chapter 51 
(rather, in Chapter 35). 

Moreover, as will be explained below, the Board finds that 
the law, and not the evidence, is dispositive in this case.  
The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); DelaCruz v. Principi, 15 Vet. 
App. 143 (2002) (VCAA not applicable where law, not the 
factual evidence, is dispositive); Smith v. Gober, 14 Vet. 
App. 227 (2002) (VCAA has no effect on appeal limited to 
interpretation of law); see also VAOPGCPREC 2-2004 (2004) 
(holding that VCAA notice was not required where evidence 
could not establish entitlement to the benefit claimed). 
Therefore, the Board finds that no further action is 
necessary under the VCAA because it is the law, not the 
evidence that is dispositive in regard to this claim.

Analysis

The record reflects that the Veteran was awarded a total 
disability rating due to individual unemployability effective 
from July 24, 2007.  In this regard, in a March 2007 rating 
decision, a temporary total rating was assigned for surgical 
or other treatment necessitating convalescence (right knee 
replacement), effective November 29, 2006 (the date of right 
knee arthroplasty), pursuant to 38 C.F.R. § 4.30.  A 100 
percent rating for the Veteran's total right knee replacement 
was assigned from January 1, 2007, and a 30 percent rating 
was assigned from January 1, 2008, pursuant to Diagnostic 
Code 5055.  On July 24, 2007, the Veteran filed a claim for a 
total disability rating based on individual unemployability 
due to service-connected disabilities (TDIU).  In a May 2008 
rating decision, the RO, in pertinent part, granted a TDIU, 
effective July 24, 2007, and found that basic eligibility to 
DEA was established, effective May 2, 2008, as the evidence 
revealed that the Veteran had a total service-connected 
disability, permanent in nature. 

In a June 2008 rating decision, the RO found that clear and 
unmistakable errors existed in the May 2008 rating decision.  
In light of the fact that the Veteran was in receipt of a 100 
percent rating on July 24, 2007, the claim for a TDIU was 
moot on that date.  See Green v. West, 11 Vet. App. 472, 476 
(1998); 38 C.F.R. § 4.16(a).  As such, TDIU was granted from 
January 1, 2008, the date of expiration of the 100 percent 
rating for the Veteran's service-connected total right knee 
replacement.  Further, the RO found that basic eligibility to 
DEA was established effective July 24, 2007, the date that 
the Veteran's disabilities were shown to be permanent and 
total.    

In May 2008, the appellant first filed an application for DEA 
benefits.  He reported that he was the child of the Veteran, 
and indicated that his date of birth was in June 1981.  

Basic eligibility for Chapter 35 benefits is established in 
one of several ways, including being the child of a veteran 
who has a total and permanent disability rating from a 
service-connected disability.  38 U.S.C.A. § 3501(a)(1)(A); 
38 C.F.R. § 21.3021.  The record reflects that the appellant 
is the Veteran's son, and that the Veteran is in receipt of a 
permanent and total disability rating. 

Eligibility for Chapter 35 benefits further requires, 
however, that the appellant must not reach his 26th birthday 
on or before the effective date of a finding of permanent and 
total service-connected disability.  38 C.F.R. § 21.3040(c).  
The Board has carefully reviewed the record, and notes that 
it is undisputed that the appellant reached his 26th birthday 
in June 2007, prior to the currently assigned July 2007 
effective date of the Veteran's permanent and total service-
connected disability rating.  Accordingly, and unfortunately, 
the appellant is simply not eligible for Chapter 35 
educational assistance at this time.  

The Board recognizes the appellant's arguments that the 
Veteran should have been assigned an earlier effective date 
for the permanent and total rating.  In this regard, in his 
July 2008 NOD, the appellant noted that the Veteran first 
began applying for benefits since May 2005, and included a 
copy of the Veteran's March 2005 claim for a TDIU.  
[Parenthetically, the Board notes that the RO denied 
entitlement to a TDIU in a June 2005 rating decision.]  
During the June 2009 hearing, the Veteran argued that he 
filed a claim for a permanent and total rating with his 
representative, Disabled American Veterans (DAV), after his 
right knee operation, but his claim was delayed because his 
representative never filed the paperwork, rather, he refiled.  
Despite these arguments, the Board notes that the June 2008 
rating decision found clear and unmistakable error in the 
assignment of a May 2, 2008 effective date for basic 
eligibility for DEA based on permanent and total disability, 
and found that the permanent and total disability rating was 
effective from July 24, 2007.  Although notified of this 
rating decision in the same month, the Veteran did not file a 
timely notice of disagreement with this determination, 
therefore, that determination is now final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.302.

During the June 2009 Travel Board hearing, the appellant also 
argued that the Veteran should have been given a full 100 
percent disability at the time he was given his temporary 
total rating.  The Board acknowledges that the Veteran was in 
receipt of a 100 percent rating prior to July 24 2007; 
however, the Veteran was not in receipt of a permanent and 
total rating prior to July 24, 2007.  The 100 percent rating 
assigned from November 29, 2006 was a temporary rating 
assigned based on surgery necessitating convalescence.  See 
38 C.F.R. § 4.30.  After the expiration of this temporary 
total rating, on January 1, 2007, another temporary total 
rating was assigned, pursuant to Diagnostic Code 5055.  This 
diagnostic code provides a 100 percent rating for prosthetic 
replacement of the knee joint, for one year following 
implantation of the prosthesis.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  The temporary nature of this rating is 
emphasized by the fact that the March 2007 rating decision 
which assigned the temporary total rating also assigned a 30 
percent rating from January 1, 2008.  Further, the RO 
specifically noted in the March 2007 rating decision that, 
since there was a likelihood of improvement, the assigned 
evaluation was not considered permanent.  Accordingly, the 
record clearly establishes that the Veteran turned 26 prior 
to the effective date of the permanent and total disability 
rating.  

The Board has also considered the fact that the appellant has 
argued that an exception to the regulatory requirement, that 
he not reach his 26th birthday on or before the effective 
date of a finding of permanent and total service-connected 
disability, should apply in his case; however, the appellant 
has not shown, nor is the Board aware, of any basis to exempt 
him from application of this regulation.  
After the appellant filed his claim for DEA benefits, the 
regulations pertaining to the periods of eligibility for DEA 
benefits for an eligible child were amended, effective May 
28, 2008.  See 73 Fed. Reg. 30,486-30,492 (2008).  However, 
neither the prior nor the revised regulation provides an 
exception applicable in the Veteran's case.  

Both the prior and revised version of 38 C.F.R. § 21.3041 
provide that the basic beginning date of eligibility for 
educational assistance is normally the date the child reaches 
age 18, or the date of the child's completion of secondary 
schooling, whichever occurs first.  38 C.F.R. § 21.3041(a) 
(2009); 38 C.F.R. § 21.3041(a) (2007).  Under the prior 
regulation, the basic ending date for educational assistance 
was the date of the child's 26th birthday.  38 C.F.R. 
§ 21.3041(c) (2007).  Under the revised regulation, the 
period of eligibility generally ends on the earlier of the 
date of the child's 26th birthday or the date the Veteran is 
no longer permanently and totally disabled.  38 C.F.R. 
§ 21.3041(a) (2009).  

Under the prior version of 21.3041, the beginning date for 
eligibility for benefits could be tolled if the effective 
date of the finding of permanent and total disability was 
prior to the child's 18th birthday, but the veteran did not 
receive notice of this rating until after the child became 
18.  38 C.F.R. § 21.3041(b)(2)(i) (2007).  Also, the 
beginning date could be extended if the permanent and total 
disability rating was assigned after the child reached 18, 
but before the child turned 26.  38 C.F.R. § 
21.3041(b)(2)(ii) (2007).  Under the prior regulation, the 
ending date for eligibility for educational assistance could 
be modified for up to eight years beyond a qualifying event, 
but in no case beyond the date the child reached age 31.  In 
order to modify the ending date, however, the qualifying 
event had to occur between the time the child reached age 18 
and when the child reached age 26, and not thereafter.  See 
38 C.F.R. § 21.3041(d) (2007).  

Under the revised regulation, if the effective date of the 
permanent and total rating is before the child's 18th 
birthday, and the date of notification to the veteran occurs 
after the child's 18th birthday but before the child's 26th 
birthday, the child may elect the beginning date of his or 
her period of eligibility.  If the child elects a beginning 
date that is before his or her 18th birthday, the period of 
eligibility ends the earlier of the date that the veteran is 
no longer rated permanently and totally disabled, or the date 
of the child's 26th birthday.  If the child elects a 
beginning date after his or her 18th birthday, the period of 
eligibility ends the earlier of the date the veteran is no 
longer rated permanently and totally disabled or 8 years 
after the beginning date the child elects.  38 C.F.R. 
§ 21.3041(a)(2)(i) (2009).  If the effective date of the 
permanent and total rating occurs after the child's 18th 
birthday but before the child's 26th birthday, the child may 
elect the beginning date of his or her period of eligibility.  
The period of eligibility ends the earlier of the date the 
veteran is no longer rated permanently and totally disabled, 
or 8 years after the beginning date the child elects.  
38 C.F.R. § 21.3041(a)(2)(ii) (2009).  

As the appellant was already 26 at the time that the 
Veteran's permanent total disability rating for service-
connected disability became effective, none of the foregoing 
exceptions to the general period of eligibility is applicable 
in his case.  

The Board is bound by applicable law and regulations when 
determining a claim for VA benefits.  Here, the regulatory 
criteria governing eligibility for DEA benefits under Chapter 
35 are clear and specific, and the Board is bound by them.  
Pursuant to these criteria, there is no basis upon which to 
grant the appellant basic eligibility for DEA benefits under 
Chapter 35.  Therefore, the Board must find that the 
appellant is simply not eligible to receive educational 
assistance benefits under Chapter 35 as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  Where the law, 
rather than the facts, is dispositive, the benefit of the 
doubt provisions as set forth in 38 U.S.C.A. § 5107(b) are 
not for application. 


ORDER

Basic eligibility for DEA benefits under Chapter 35, Title 
38, United States Code is denied. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


